Citation Nr: 1628402	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-23 414	)	
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to an extraschedular rating for PTSD.
 
2.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Bryan Held, Agent


ATTORNEY FOR THE BOARD

Sarah Campbell, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1970 to November 1971. 

This matter initially came before the Board of Veterans' Affairs (Board) on appeal of a June 2011 rating decision of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).

In August 2015, the Board denied the Veteran's claim for entitlement to an initial schedular disability rating in excess of 50 percent for PTSD, and remanded the claims for TDIU and entitlement to an extraschedular rating for PTSD for additional development and adjudication.  In a February 2016 supplemental statement of the case, the RO denied the TDIU claim and declined to submit the claim for special consideration to the Under Secretary for Benefits or the Director, Compensation and Pension Service.  The appeal is now returned to the Board.


FINDINGS OF FACT

1.  The Veteran's PTSD does not present such an exceptional or unusual disability picture that the available schedular evaluations are inadequate. 

2.  The Veteran's service-connected PTSD does not preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.130, Diagnostic Code 9411 (2015).

2.  The criteria for a TDIU based upon service-connected PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. 

The Veteran's claim arises from disagreement with the initial disability rating assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, and additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.  Nonetheless, an additional VCAA notice letter was sent to the Veteran in March 2012. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records, pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains the Veteran's service treatment records, as well as post-service VA treatment records and adequate VA examination reports, as discussed in detail below.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  Thus, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

As previously noted, the Board subsequently remanded the case in August 2015 for further evidentiary development and adjudication.  Per the Board's instructions, the agency of original jurisdiction (AOJ) scheduled the Veteran for a Social Work and Industrial Survey (VA examination), which was conducted in January 2016.  The Veteran was then provided a SSOC in February 2016.  Thus, there has been compliance with the Board's remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Dyment v. West, 13 Vet. App. 141 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

I.  Extraschedular Evaluation for PTSD

The issue before the Board is limited to an initial evaluation for PTSD, in excess of 50 percent, on an extraschedular basis.  An extraschedular evaluation may be assigned when the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted

The Veteran's PTSD disability is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  In evaluating PTSD, the Board considers the frequency, severity and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during period of remission.  38 C.F.R. § 4.126.

Under the provisions of Diagnostic Code 9411, a 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A rating of 70 percent is assignable for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships. 

A rating of 100 percent is assignable for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

Use of the term "such symptoms as" indicates that the list of symptoms that follows is non-exhaustive, meaning that VA is not required to find the presence of all, most, or even some of the enumerated symptoms to assign a particular evaluation. Vazquez-Claudio v. Shinseki, 713 F.3d 113 (Fed. Cir. 2013). 

During the period on appeal, the Veteran's PTSD did not manifest any symptoms that were outside of those contemplated by the schedular criteria. 

Post-service VA treatment records dated through January 2016 reflect that the Veteran has suffered from sleep problems, mood swings, angry outbursts, relationship problems, nightmares, depression, feelings of inadequacy, lack of trust in others, flashbacks, intrusive memories, irritability and anger. 

The Veteran was afforded a VA PTSD examination in May 2011.  The Veteran reported being under regular enemy mortar attacks and gunfire as a cable splicer while in service.  He reported recurrent and intrusive recollections and dreams, feelings of depression and anger, avoidance of thoughts or activities, which aroused recollections, detachment from others, difficulty sleeping, concentrating, and hypervigilance.  He also reported relationship problems such as irritability, angry outbursts, emotional withdrawal, and isolation.  He stated that he didn't really talk to anyone.  He was divorced for 30 years.  He lived with an older woman and provided care for her.

The examiner reported that the Veteran's appearance was neat and eye contact was intermittent.  His manner was cooperative and his speech was normal in rate and tone.  He did not exhibit psychosis and denied auditory or visual hallucinations.  The Veteran's overall mood was depressed.  The examiner noted that there was reduced reliability and productivity due to the Veteran's PTSD such as disturbances of motivation and mood, difficulty establishing and maintaining relationships, suspiciousness and chronic sleep impairment. 

The Veteran underwent another VA examination in April 2012.  The report reflects that the Veteran had functional impairments which included frequent nightmares, poor sleep, daytime exhaustion, lack of concentration at work, and difficulty interacting with people.  He denied suicidal ideations or attempts.  He reported that he was easily angered, but attempted to hide it.  He stated that he did things alone, detached himself from others, and was unable to love or trust anyone.  He had been divorced since 1980 and had one son.  He avoided conversations about war and did not watch the news.  The Veteran also reported panic attacks, pacing at night, and having problems with his short-term memory such as forgetting names, dates, and appointments. 

The examiner noted anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships.  The examiner also noted that there was no evidence of impairment of thought process or communication or delusions or hallucinations.  The Veteran demonstrated good eye contact and appropriate behavior.  The Veteran denied current suicidal or homicidal thoughts, ideations, plans or intentions.  He had the ability to maintain minimal personal hygiene and was oriented to person, place, and time. There was no evidence of obsessive or ritualistic behavior.  The rate and flow of his speech was normal.  His affect was appropriate and his impulse control and insight and judgment were fair. 

The January 2015 VA examination reflects that the Veteran reported symptoms of low motivation, isolation, and avoidance of conflict with others.  

The examiner noted that the Veteran was cooperative and friendly, and demonstrated good eye contact.

The Board finds that at no time has the disability under consideration been shown to be so exceptional or unusual as to warrant the referral for consideration of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  

The discussion above reflects that the symptoms are fully contemplated by the applicable rating criteria.  The criteria in the general rating formula for mental disorders include both the symptoms listed as symptoms "such as" those listed, along with the overall impairment caused by these symptoms.  This broad language in the criteria thus contemplates all of the symptoms even though they are not specifically listed.  Furthermore, service-connected psychiatric disability does not by itself result in marked interference with employment.  Although the Veteran has asserted that his PTSD causes difficulty in maintaining a job, multiple VA examiners have found him to be able to work in jobs that do not require dealing directly with customers or confrontational supervision, as explained in detail below addressing the question of entitlement to a TDIU rating.

Here, there is an absence of evidence of marked interference with employment (i.e., beyond that contemplated in the assigned evaluation), frequent periods of hospitalization, or evidence that the Veteran's service-connected PTSD, without consideration of other disabilities, has rendered impractical the application of the regular schedular standards.  Further, the Veteran has not been hospitalized for PTSD at any point during the appellate period.  Thus, the criteria for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1)  are not met.  See Bagwell, 9 Vet. App. at 338; Floyd, 9 Vet. App. at 96; Shipwash v. Brown, 8 Vet. App. at 227.

As such, entitlement to an evaluation in excess of 50 percent disabling for PTSD, on an extraschedular basis, is denied.

II.  Claim for a TDIU

The Veteran contends that he is unemployable as a result of his service-connected PTSD.  

Entitlement to a total rating for compensation purposes based upon individual unemployability (TDIU) is warranted when a Veteran's service-connected disability or disabilities result in impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341 , 4.16, 4.19 (2015).

TDIU may be awarded when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

The Veteran is service-connected for PTSD, evaluated as 50 percent disabling; this is his only service-connected disability.  Accordingly, the Veteran's service-connected PTSD does not meet the schedular percentage requirements for entitlement to a TDIU under 38 C.F.R. § 4.16(a).  The claim must, therefore, be considered on an extraschedular basis.

In accordance with 38 C.F.R. § 4.16(b), the Board has considered whether the Veteran's claim for TDIU should be referred to the Director of the Compensation and Pension Service for extraschedular consideration.

Thus, the question currently before the Board is limited to whether the evidence reflects that the Veteran's service-connected disability precludes the Veteran from working and whether the case should be submitted to the Director of Compensation and Pension for extra-schedular consideration of TDIU.

In this matter, the evidence of record does not reflect that the Veteran's service-connected PTSD has impacted his employability beyond what is contemplated by the schedular rating assigned.

At the examinations in May 2011 and April 2012, the VA examiners specifically addressed the Veteran's employability.  Each examiner noted the Veteran's report that he left his previous job at an oil rig in 2003 after twenty-seven years, because of his back problems, and not his PTSD.  The Veteran indicated that he was never fired, but that he "lost interest" and would quit jobs.  He reported that he had lack of concentration at work, more frequent nightmares, and daytime exhaustion.  He also indicated that he had problems with his vision.   He indicated that he was self-employed doing occasional drywall and painting.  He liked being self-employed because he did not like working around other people.  He reported that he got along with others and that he lost interest in doing dry wall and painting jobs because the work had "dried up" and he was advancing towards the age of drawing Social Security benefits and VA disability. 

Based on the Veteran's report and mental status examination, the May 2011 VA examiner concluded that the Veteran's PTSD did not affect his ability to maintain substantially gainful employment.  Similarly, the April 2012 VA examiner concluded that the Veteran was expected to perform adequately in a work-setting, which is loosely supervised and which required little or no social interaction, and thus, opined that his PTSD did not render him unable to secure and maintain substantially gainful employment.  The examiner also stated that the contentions that the Veteran's mental condition precluded him from obtaining substantially gainful employment could not be substantiated by the objective findings during the examination.

In a December 2011 Vocational and Rehabilitation and Employment interview, the interviewer noted the Veteran's impairment to employment, including PTSD, non-service-connected lumbar strain and dementia, no high school diploma or GED, no post-secondary education and training or computer skills, restriction to light/sedentary occupations, no driver's license or transportation, and residence in an area with a limited job market.  

A March 2012 interview noted that the Veteran's non-service-connected back disability prevented him from working in oil/gas drilling and welding, and painting/dry wall.  It also noted that his limited interpersonal skills due to PTSD impacted his ability to work with others, managing supervision, and also limited locations in which he could work, including customer service.  

The Veteran's September 2012 Vocational Rehabilitation and Employment evaluation report reflects that the Veteran had only been employed in unskilled or semi-skilled occupations.  The evaluator reported that the Veteran's service-connected disability impaired his ability to prepare for, obtain or retain employment.  Regarding vocational impairment, the evaluator concluded that the Veteran's PTSD impacted his employment due to the Veteran's report that he did not do well with bosses, that he preferred to work alone, and that he has limited concentration.  The Veteran also reported that he had lost jobs due to inability to take supervision.  The evaluator also determined that the Veteran's non-service-connected back disability prevented him from sitting, standing, or driving for long periods, limited his ability to work at chest or above shoulder level, as well as bending at the waist or knees.

It was also noted that as a result of PTSD, the Veteran did not have a productive level of interpersonal skills appropriate for employment.  The evaluator determined that the Veteran was not entitled to vocational rehabilitation due in part to his physical limitations and his education level.

In a January 2016 VA examination, after conducting a mental examination and reviewing the Veteran's claims file, the VA examiner concluded that it was less than likely that the Veteran's PTSD prevented him from obtaining and maintaining substantially gainful employment.  The VA examiner noted the Veteran's previous work history, including janitorial work, drywall repair and painting, and the Veteran's report that he conducted simple repairs and maintenance on the house that he lived in at that time, doing yard work and shoveling snow, preparing simple meals, and grocery shopping.  The VA examiner also noted the Veteran's ability to commute to the VA utilizing VA van services, as well as help from his brother to attend VA appointments.  The examiner observed that he established rapport and cooperated with her during the exam and noted the Veteran's report that he got along well with others.  The examiner concluded that the Veteran was capable of doing at least simple one-to-three step tasks over an eight hour work-day with routine breaks and non-confrontational supervision.  The examiner stated that her conclusion was consistent with the Veteran's past work history and that he would work best with things rather than people based on his reported preference. 

The Board agrees with the conclusions reached by the May 2011, April 2012, and January 2016 VA examiners, as stated explicitly in all examination reports. Collectively, the VA examiners provided extensive and well-reasoned opinions.   See Nieves-Rodriguez, 22 Vet. App. 295.  Here, the January 2016 VA examiner conducted an extensive psychological evaluation of the Veteran, considered the records, the Veteran's PTSD symptomatology, and specifically addressed the Veteran's concerns about his employability, but nevertheless, specifically concluded that his PTSD did not preclude him from obtaining substantially gainful employment.  In addition, the Vocational and Rehabilitation and Employment assessments conducted in 2011 and 2012 determined that the Veteran's functional impairment of employment was due in part to his unrelated back disorder and dementia, as well as the limited job market in the Veteran's area of residence.  The Veteran, himself, confirmed these findings, stating at his VA examinations that he had left his former job due to his back pain, rather than solely to symptoms related to his PTSD and that the market for drywall repair and painting had "dried up."  Factors such as non-service-connected disabilities, as well as job market conditions are not considered in the determination of whether TDIU is warranted.  See 38 C.F.R. §§ 4.14, 4.19.  Here, the ultimate question is whether the veteran, because of his service-connected PTSD, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363.  As explained in detail above, the evidence does not demonstrate such. 

Further, although the Veteran has reported that he had to quit jobs due to his PTSD symptoms, including lack of concentration at work, dislike of working with others, and lack of sleep, the examiners all specifically addressed these concerns by outfitting an appropriate work-setting specific to the Veteran and his symptoms, which included a position with minimal supervision, little interaction with people, and that involved one-to-three work tasks over an eight-hour-day with routine breaks.  Consistent with these opinions, the Veteran has demonstrated that he can work in drywall and painting and he reported in the January 2016 VA examination that he gets along well with others.  Also, the Veteran reported that he was capable of doing simple repairs and maintenance on the house that he currently resides in, in exchange for room and Board (as reflected in August 2011 VA treatment records), as well as performing other day-to-day tasks without limitations.  In addition, during the January 2016 VA examination, he was cooperative and able to develop a rapport with the VA examiner.  

The Board does not doubt that the Veteran's service-connected PTSD causes him occupational impairment; however, such impairment is contemplated by his 50 percent disability rating.  Further, the VA examination reports provide competent and probative evidence that the Veteran is not unemployable due solely to his service-connected PTSD.  Thus, the weight of the evidence is against a finding that the Veteran is unable to secure or follow a substantially gainful occupation as a result of only of his service-connected PTSD.

Without sufficient evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extraschedular rating is not warranted.  See Thun, 22 Vet. App. at 115-16.  As the Veteran does not satisfy the criteria for a TDIU rating under 4.16(a) and his service-connected PTSD does not warrant consideration of an extraschedular rating under 38 C.F.R. § 4.16(b), the Board concludes that the Veteran's claim for TDIU does not warrant referral for extraschedular consideration.  The Veteran's claim of entitlement to TDIU is accordingly denied.



ORDER

Entitlement to an extraschedular rating for PTSD is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


